Bloom and Alexander, JJ.,
dissent in a memorandum by Bloom, J., as follows: Plaintiff instituted this malpractice action back in October or November, 1978. Of the six named defendants one, Dr. Ismail Amin, was never properly served. By order dated November 6, 1980 the complaint was dismissed against him. However, he was impleaded as a third-party defendant by St. Barnabas Hospital, another of the named defendants. Some three and one-half years after issue had been joined by all of the defendants, each served upon plaintiff a notice requiring plaintiff to resume prosecution of the action within 90 days after receipt of such demand and stating further that upon default by plaintiff in complying therewith a motion would be made to dismiss the action (CPLR 3216, subd [b]). Plaintiff did not file a statement of readiness and note of issue (CPLR 3216, subd [c]). After the 90-day period had expired, St. Barnabas Hospital and the Hospital for Special Surgery moved separately to dismiss. The defendants Presbyterian Hospital and Drs. Di Giacinti and Hirsch cross-moved for the same relief. Then, for the first time, plaintiff bestirred himself to cross-move to vacate the 90-day notice. The sole reason ascribed for the delay was that plaintiff had not yet been able to obtain the deposition of Dr. Amin whose testimony was necessary, presumptively, in order properly to present “[t]his * * * complex and intricate malpractice action”. Special Term was far from convinced of the validity of the explanation. It noted that “the plaintiff has failed to sufficiently justify his failure to comply with the 90 day notices at issue. Moreover, the plaintiff has failed to sufficiently set forth the existence of a meritorious cause of action”. Nevertheless, it denied the motions and cross motions to strike the complaint and granted the cross motion to strike the 90-day notices upon condition that plaintiff’s attorney pay the sum of $250 costs to each movant and cross movant. It further directed Dr. Amin to appear for deposition at a specified time and place. It has long been the rule that law office failure will not suffice to evade responsibility for delay in the prosecution of an action (Sortino v Fisher, 20 AD2d 25). “Even an action of great merit may be forfeited by prolonged delay. It is the right of a defendant to be free of a case which is not diligently prosecuted” (Sortino v Fisher, supra, pp 32-33). More recent holdings instruct us that to excuse an undue delay it is necessary that there be an affidavit showing adequate justification for the delay and a demonstration that the case has legal merit (Barasch v Micucci, 49 NY2d 594; Eaton v Equitable Life Assur. Soc. of U. S., 56 NY2d 900; Gray v B. R. Trucking Co., 58 NY2d 972). Here, as Special Term found, there is neither. Nor may it be said that Donnelly v Pepicelli (58 NY2d 268) marks a relaxation of the rule. There, an action was commenced by service of a summons with notice indicating that included among the matters in dispute were causes of action for defamation. When plaintiff indicated an intention to depose defendant in order to frame a complaint, defendant served his notice of appearance and demand together with a letter stating an intention to oppose a deposition of defendant to enable plaintiff to set forth its pleading. Seven days after the complaint was due defendant moved to dismiss. The Court of Appeals noted that under CPLR 3016 (subd [a]), plaintiff was required to set forth in the complaint the particular defamatory words. Hence, it could not be said that the seven-day delay constituted law office failure. Accordingly, it remanded the matter so that discretion might be exercised. That is a far cry from the situation presented by the instant case. Here plaintiff made no effort to compel the deposition of Amin, a circumstance clearly recognized by Special Term. Parenthetically, it should be noted in the present *750posture of the action that Amin is a third-party defendant and not a defendant. Insofar as plaintiff is concerned he is merely a witness and not an adverse party. Accordingly, his deposition could be obtained only on order of the court (CPLR 3101, subd [a], par [4]). There is no indication that he ever sought an order to take Amin’s deposition or that any order to that effect was ever entered prior to the entry of the order appealed from. For these reasons I am of the view that the denial of the motions and cross motions to dismiss was an abuse of discretion as a matter of law. Accordingly, I would reverse and dismiss the complaint.